Citation Nr: 0602663	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for corneal opacity, 
residuals, corneal ulcer, left eye, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The appellant had active service from March 1953 to January 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the issue has been accomplished.

2.  The service-connected left eye disability is manifested 
primarily by unilateral scarring of the left cornea with 
vascularization and diminished vision, with best corrected 
visual acuity of 20/200; recent decrease in visual acuity to 
20/400 and concentric contraction of the visual field have 
not been attributed to the service-connected disability.  
Prior reports of 20/200 or 20/400, revealed there could be 
some correction to no worse than 20/200.

3.  The visual acuity of the non-service-connected right eye 
is considered normal for VA compensation purposes; complete 
blindness or loss of vision due to service connected disorder 
with enucleation is not demonstrated.


CONCLUSION OF LAW

The schedular criteria for a rating higher than 20 percent 
for corneal opacity, residuals, corneal ulcer, left eye, have 
not been met. 38 U.S.C.A. §§ 1155, 1160 (West 2002); 38 
C.F.R. §§ 3.383, 4.7, 4.75, 4.80, 4.84a; Diagnostic Code 6077 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to notify the claimant to submit any pertinent 
evidence in the claimant's possession.

The appellant filed his claim in September 2003. In the 
rating decision and statement of the case, as well as in 
various letters, e.g., VCAA letter dated in November 2003, 
the RO notified the veteran of the evidence and information 
necessary to substantiate his claim, the specific information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA to obtain the evidence on his 
behalf. The notification letter advised him of evidence 
received, what evidence VA would obtain, and what evidence 
the veteran should provide, and what evidence was necessary 
to substantiate his claim for a higher rating. The veteran 
and his representative were provided with adequate 
opportunity to respond. Therefore, the Board is satisfied 
that VA has complied with the requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The record also reflects that all identified records relevant 
to the left eye disability have been obtained, and the 
veteran has been afforded appropriate VA examination. The 
Board notes that the veteran is currently rated as 20 percent 
disabling for the service-connected left eye, and the VA 
examiner has not attributed the recent decrease in visual 
acuity to the service-connected disability. A higher rating 
is unavailable under these facts. Thus a remand of the case 
to the RO for a new eye examination would be of no benefit to 
the veteran, and adjudication of this appeal, without 
referral to the RO for reexamination poses no prejudice to 
the appellant. See Bernard v. Brown, 4 Vet. App. 394 (1993). 
The Board is satisfied that no further action is required 
under the VCAA or the implementing regulations. Accordingly, 
the Board will address the merits of the claim.

II. Factual Background

The veteran sustained injury to the left eye in service. An 
April 1955 rating decision granted service connection for 
ulcer, dendritic cornea, left eye, keratitis, dendritic, left 
eye, rated as 10 percent disabling effective from January 
1955, under diagnostic code 6079-374, based on decreased 
visual acuity of left eye at 20/70 and right eye at 20/20.

A January 1963 rating action increased the rating to 20 
percent, under diagnostic code 6077, effective from October 
1962, for disability characterized as corneal opacity, 
residuals corneal ulcer, on the basis of visual acuity in 
right eye 20/20, and left eye 20/200, which rating has 
remained unchanged. The right eye is not service-connected.  
There is a private opinion on file that the vision in the 
left eye was 20/400, and could not be corrected.  There was 
another VA record suggesting that the vision of 20/400 could 
be corrected to 20/200.  The rating was based on the 
corrected visual acuity of 20/200.

The veteran filed a claim for increase of the left eye 
disability evaluation in September 2003.

The record contains various VA outpatient treatment records 
from April 2003 which reflect treatment for the left eye and 
other unrelated conditions. Although the Board has reviewed 
all of the evidence, only the pertinent records will be 
discussed.

On November 2003 VA eye examination, the examiner noted that 
the veteran was service-connected for corneal scarring 
secondary to keratitis incurred in service, resulting in 
inferior corneal scarring in the left eye which led to 
decreased visual acuity at the time of discharge to the level 
of 20/70 to 20/100. The examiner indicated that the corneal 
ulceration was healed at the time of military discharge, and 
there have been no recurrences of ulceration or infection 
since that time. 

Approximately 12-13 months ago, the veteran reported that he 
noticed some central blackness in the left eye which "comes 
and goes." In recent months he reportedly had two automobile 
accidents, possibly based upon this decrease in vision in the 
left eye. He was seen in July and August 2003 at VA eye 
clinic, and no specific diagnosis was able to be made. Visual 
fields were found to be normal in the right eye and with 
concentric contraction in the left eye. July 2003 Computed 
tomography (CT) scan of the orbits and brain were negative. 
Pigmentary degenerative changes of the macula were noted in 
the left eye. Visual acuity in the left eye was recorded as 
best corrected at 20/400. Disc was within normal limits and 
there was no afferent papillary defect. The retina in the 
right eye showed drusen of the macula and in the left eye 
there were enough degenerative changes reflecting age-related 
macular degeneration. It was noted that this was not 
consistent with the visual fields which showed peripheral 
loss and not central loss. However, it was noted as 
consistent with visual acuity of 20/400 centrally, and the 
examiner indicated that no diagnosis was able to be made.

On examination, there was visual acuity without correction in 
the right eye of 20/100 and left eye of 20/400. With 
correction, visual acuity was 20/20 in the right eye and 
20/400 in the left eye. Corrected, the veteran could read 
Jaeger 1 in the right eye and print size of 20/800 in the 
left eye. Intraocular pressure was within normal limits 
bilaterally. Ocular structure and function were normal. Gross 
visual fields were full and normal in the right, and showed 
marked concentric contraction on examination by confrontation 
in the left. Slit lamp examination of anterior segments 
revealed right eye cornea to be clear and benign. Left eye 
cornea showed hazy superficial scarring. There was no 
evidence of glaucomatous disc damage in either eye. Retinal 
examination showed macular mottling consistent with age-
related macular degenerative changes in the left eye and was 
within normal limits in the right eye. 

Impression was service-connected corneal scarring, left eye, 
secondary to herpes simplex keratitis. Marked decrease in 
visual acuity of fairly recent onset in the left eye with 
concentric contraction of visual fields, of unknown etiology. 
The examiner opined that it was unrelated to the service-
connected corneal disease. Decreased central visual acuity 
was felt to be most likely related to age-related macular 
degeneration and this was also unrelated to the service-
connected corneal disease. 

There is a later outpatient treatment note revealing that 
with refraction, vision in the left eye is correctable to 
20/200.

III. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As in the present case, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75. 
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80. VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the non-service-connected disability is not the 
result of the veteran's own willful misconduct. 38 C.F.R. § 
3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility. With visual acuity 5/200 (1.5/60) or less 
or the visual field reduced to 5° concentric contraction, in 
either event in both eyes, the question of entitlement on 
account of regular aid and attendance will be determined on 
the facts in the individual case. 38 C.F.R. § 4.79.

In the present case, the corneal scar of the left eye is 
rated at 20 percent under the provisions of 38 C.F.R. § 
4.84a, Diagnostic Code 6077. There is no active pathology. 
The injury has been healed and the VA examiner noted that 
there were no recurrences since separation from military 
service. Thus the veteran's left eye disability has been 
appropriately rated for impairment of visual acuity under the 
requisite diagnostic code, in this case, Diagnostic Code 
6077.

Pertinent regulations provide that vision in the non-service 
connected right eye is considered 20/40 in the absence of 
complete blindness. Blindness in the right eye is not shown 
in this case.  Where 1 eye is rated 20/200, a 20 percent 
rating is warranted where there is visual acuity of 20/40 in 
the other eye; a 30 percent rating is warranted where 1 eye 
is rated 20/400.  38 C.F.R. § 4.84a, Table V, Diagnostic Code 
6077.

Under the criteria for rating impairment of visual field, a 
100 percent rating is warranted if bilateral visual field is 
limited to concentric contraction to 5 degrees; for 
unilateral visual field limited to concentric contraction to 
5 degrees, a 30 percent rating is warranted. Or rate as 5/200 
(1.5/60). See Diagnostic Code 6080. 

As regards a rating for the documented concentric visual 
field loss, the VA examiner unequivocally opined that the 
decreased visual field was unrelated to the veteran's 
service-connected corneal scar disability. There is no other 
evidence or opinion pertinent to field loss to contradict 
this finding. Thus the Board finds that the preponderance of 
the evidence is against a rating for field loss as related to 
the service-connected left eye disability.

As regards rating for decrease in central visual acuity of 
the service-connected left eye disability, the Board notes 
that the VA examiner noted that visual acuity was markedly 
decreased from 20/200 to 20/400 for uncorrected or corrected 
vision, in the service-connected left eye. The examiner 
opined that the marked decrease in visual acuity was 
unrelated to the service-connected corneal disability. There 
is no other opinion or evidence of record to contradict this 
finding. Thus without attributing the decrease in visual 
acuity of 20/400, or field loss, to the service-connected 
condition, there is no basis for award of a higher rating. 
Moreover, anatomical loss of one eye has not been shown as 
required for a higher rating under Diagnostic Code 6066.  
There is other evidence of some possible correction to 
20/200.  In any event, there is no evidence that the service 
connected pathology results in a higher rating.  Neither has 
enucleation been shown.

The Board notes the appellant's belief that the unilateral 
decrease in visual acuity is causally related to his service-
connected disability. However, if unsupported by medical 
evidence, a claimant's personal belief in the merits of his 
claim, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations. See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992). The Board is 
legally obligated to base its appellate determinations upon 
the law as it currently exists. 38 U.S.C.A. §7104 (West 
2002). Accordingly, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for a higher rating for the service-connected left eye 
disability. Accordingly, the Board finds that the current 20 
percent evaluation appropriately represents the maximum 
rating for this disability under these facts. 

After consideration of all the evidence, the Board concludes 
that the benefit-of-the-doubt doctrine is inapplicable as the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990). 


ORDER

Entitlement to an increased rating for corneal opacity, 
residuals, corneal ulcer, left eye, currently evaluated as 20 
percent disabling, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


